Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a silicon photonics chip package assembly, including: 
a silicon photonics chip including at least one optical waveguide exposed at a first side of the silicon photonics chip, wherein the silicon photonics chip includes an 5optical fiber coupling region formed along a portion of the first side of the silicon photonics chip; a mold compound structure formed to extend around a second side, a third side, and a fourth side of the silicon photonics chip, the mold compound structure having a vertical thickness substantially equal to a vertical thickness of the silicon 10photonics chip; a redistribution layer formed over the silicon photonics chip and over a portion of the mold compound structure, the redistribution layer including electrically conductive interconnect structures to provide fanout of electrical contacts on the silicon photonics chip to corresponding electrical contacts on an exposed surface of 15the redistribution layer, wherein the redistribution layer is formed to leave the optical fiber coupling region exposed; and at least one optical fiber connected to the optical fiber coupling region in optical alignment with the at least one optical waveguide , classified in class/subclass 385/14 .
II. Claims 11-14, drawn to a silicon photonics chip, including 
a frame region includes a number of photonics devices and a number of optical 15waveguides; and an exterframe region formed outside of the frame region, the exterframe region including a number of optical grating couplers and corresponding optical waveguides, the number of optical grating couplers optically connected to some of the number of optical waveguides within the frame region to enable testing of the number of 20photonics devices within the frame region, classified in 385/37.
III. Claims 15-20, drawn to a silicon photonics chip, including  
a frame region including a number of photonics devices and a number of 10optical waveguides; an optical fiber coupling region including a cavity formed along a side of the frame region, the optical fiber coupling region including a number of optical fiber alignment features, wherein the optical fiber coupling region is formed between the frame region and an exterframe region, the exterframe region including a number of 15optical grating couplers and corresponding optical waveguides usable for testing of the number of photonics devices within the frame region before formation of the optical fiber coupling region; and a filler material disposed within the cavity of the optical fiber coupling region such that an exposed surface of the filler material is substantially planar with a surface 20of the silicon photonics chip adjacent to the optical fiber coupling region, classified in 385/15.
The inventions are independent or distinct, each from the other because:
Inventions I and II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as using the photonic devices within the fame for optical sensing system such as thermal testing of specific devices in the vicinity of the photonics chip for example.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: As stated above each invention is has limitation(s) that is directed toward an invention that would require search in different class/subclass(s) than that of other group invention(s) and because each of the above inventions defining an invention that is distinct that that of the other and requiring a different search. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAVEH C KIANNI/               Primary Examiner, Art Unit 2883